The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action

Inventors’ Response to Restriction
In the response, the inventors amended the title to read: Water carbonation and enrichment apparatus unit

Inventors’ response filed on 10/13/2022 and the election of figures 2.1 to 2.7 (renumbered as figure 1.1 to 1.7) without traverse is acknowledged and the inventors cancelled without prejudice figures 1.1 to 1.8 and figures 3.1 to 4.8. 

The inventors have elected, primarily, the second design 2.1 – 2.7 but were relabeled 1.1 – 1.7. In the restriction, the examiner identified the second design (embodiment in U.S. Design practice) as 1.8 – 2.7. The examiner understands that the inventors have cancelled original 1.8 because it was an erroneous duplication of original 2.4. 

The examiner identified design 3 as 3.1 – 3.7. The inventors original 3.1, 3.2, and 3.4 were relabeled 1.8, 1.9, and 1.10. The inventors have amended the drawings of original 3.1, 3.2, and 3.4 and have reassigned them into design 2. 

The reorganization and amendments of original 3.1, 3.2, and 3.4 (now labeled 1.8, 1.9. and 1.10) to be brought into the design originally labeled 2.1 – 2.7 (now labeled 1.1 – 1.7) is improper according to 1504.05(II)(A). “The specification should make clear that multiple embodiments are disclosed and should particularize the differences between the embodiments. If the disclosure of any embodiment relies on the disclosure of another embodiment for completeness to satisfy the requirements of 35 U.S.C. 112(a), the differences between the embodiments must be identified either in the figure descriptions or by way of a descriptive statement in the specification of the application as filed.” The original specification did not contain a descriptive statement. Therefore, the features that cannot be seen in new 1.8, 1.9, and 1.10 cannot rely on antecedent basis to understand that features are present but hidden in view. See the annotated illustration below comparing new 1.4 and 1.10 identifying the features in 1.4 that are obscured from view due to the broken line features. 

    PNG
    media_image1.png
    664
    997
    media_image1.png
    Greyscale


This application discloses the following designs (embodiment in US):
Design 1: 1.1 – 1.7 
Design 2: 1.8 – 2.7 (1.8 and 2.4 are identical)
Design 3: 3.1 – 3.7  
Design 4: 3.8 
Design 5: 4.1 – 4.8 	

Multiple designs of a single inventive concept may be included in the same design application only if they are patentably indistinct. See In re Rubinfield, 270 F.2d 391, 123 USPQ 210 (CCPA 1959).

Designs that are patentably distinct from one another do not constitute a single inventive concept and thus may not be included in the same design application. See In re Plainer, 155 USPQ 222 (Comm'r Pat. 1967). Patently distinct designs are created by the different appearances of the designs.

Restriction is FINALLY required under 35 U.S.C. 121 to one of the patentably distinct designs.

Applicant is requested to cancel any drawing figures and corresponding descriptions directed to nonelected designs.

Should applicant traverse this requirement on the grounds that the designs are not patentably distinct, applicant should present evidence or identify such evidence now of record showing the designs to be obvious variations of one another. No argument asserting patentability between the designs will be considered once the groups have been determined to comprise a single inventive concept.

Specification/Drawing Objections
The figure descriptions in the specification are objected to for the use of the term “Fig.” and the figure labels in drawings are objected to for the use of the term “FIG.” In the specification objection of the previous office action, the examiner erroneously used the format “FIGS. #.#” in the restriction election. The Hague regulations require the figure label format to remain consistent throughout prosecution. See Hague Rule 9 and Part Four of the Administrative Instructions (405).

To overcome, the examiner recommends amending the specification to cancel the term “Fig.”
from the descriptions of the figures in the specification as well as the term “FIG.” from the figure
labels in the drawing disclosure.

Claim Rejection - 35 U.S.C. § 112
The claim is rejected under 35 U.S.C. 112(a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor (or joint inventors) regards as the invention. 

Any analysis for compliance with 35 U.S.C. 112 should begin with a determination of the scope of protection sought by the claims. See In re Moore, 439 F.2d 1232, 169 USPQ 236 (CCPA 1971). See MPEP 1504.04(A). 

The scope of the claim in the original disclosure and the response to the restriction is indefinite and non-enabled. In addition to the reasons for the final restriction mentioned above, the following parts of the application cause the scope to remain indefinite: 

It is unclear in the response why the inventors identified 1.6 – 1.9 as a “second embodiment” and 1.10 as a “third embodiment.” The difference in 1.3 of the “first embodiment” and 1.6 of the “second embodiment” is that the front feature with a spout is articulated. The difference between “first and second embodiments” and the “third embodiment” is the addition of unclaimed environment. This difference was not identified in the restriction office action as a separate design. Thus, the inventors are making a distinction that the examiner is not. 

    PNG
    media_image2.png
    789
    1649
    media_image2.png
    Greyscale


In original 2.7 (now 1.7) the inventors have not described why the article has a different appearance by what appears to be a door feature open when in other figures it is not open. Features are revealed within that are not illustrated in other views thus the scope is expanded in this single view.

    PNG
    media_image3.png
    710
    1131
    media_image3.png
    Greyscale


As mentioned above, the original 3.1, 3.2, and 3.4 were identified as design 3 by the examiner in the restriction of 7/13/2022. The inventors have converted two features in these figures to broken line, removing them from the claim, and the specification described the meaning of the broken lines as environmental structure that forms no part of the claimed design. In original 2.1 – 2.7 there were no portions of the article shown in broken line nor was a bottle or canister illustrated. 
  
Due to these ambiguities in the disclosure, the scope of protection sought by the claim cannot be determined and therefore the claim fails to particularly point out and distinctly claim the subject matter that the applicants regard as the invention and enable a designer of ordinary skill to reproduce the shape and appearance of the claimed design.
	
If corrected drawings are submitted in response to this Office action, they must be in compliance with 37 CFR 1.121(d).  Each drawing sheet submitted after the filing dale of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d).

Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as amended.
 
If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. If all the figures on a drawing sheet are canceled, a replacement sheet is not required. A marked up copy of the drawing sheet (labeled as "Annotated Sheet") including an annotation showing that all the figures on that drawing sheet have been canceled must be presented in the amendment or remarks section that includes an explanation of the change to the drawings.

All changes to the drawings should be explained in either the drawing amendment or remarks section of the amendment paper. See 37 CFR 1.121 (d). A marked-up copy of any amended drawing figure, including annotations indicating the changes made, must be provided with the response. See 37 CFR 1.121(d)(2).

If inventor(s) choose/s to amend the drawings and/or specification, the amendment must meet the written description requirement of 35 U.S.C. 112(a). It must be apparent that inventor(s) was/were in possession of the amended design at the time of original filing. When preparing new or replacement drawings, be careful to avoid introducing new matter prohibited by 35 U.S.C. 132(a) and 37 CFR 1.121(f). A response is required in reply to the Office action to avoid abandonment of the application. If corrected drawings are submitted in response to the Office action, they must be in compliance with 37 CFR 1.121(d).

Conclusion 
The claim stands rejected under 35 U.S.C. 112(a) and (b), as set forth above. The prior art made of record and not relied upon is considered pertinent to inventor’s or joint inventors’ disclosure.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BRYAN REINHOLDT JR. whose telephone number is 571-270-3293.  The examiner can normally be reached on Monday - Friday 11:00AM - 6:00PM EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, the inventor/s is/are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Telephonic or in person interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).

The registered practitioner may either be of record or not of record. To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application. Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at
https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above). See MPEP 405. 

Email Communications
If email communication is preferred, please email the examiner at steven.reinholdt@uspto.gov to arrange a time and date for the telephone interview. If both email and telephonic means are required, include preferred days and times for the proposed call. When proposing a day/time for the interview, please consider the examiner’s wok schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call. 

The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application. Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above. The authorization may not be sent by email to the USPTO. 

For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below. See MPEP 502.03 II for further information. 

Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 

For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). For assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manpreet Matharu, can be reached on 571-272-8601. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

/S. BRYAN REINHOLDT JR./Primary Examiner, Art Unit 2922